Title: To James Madison from Thomas Jefferson, 7 April 1811
From: Jefferson, Thomas
To: Madison, James


Dear SirMonticello Apr. 7. 11.
Your favors of Mar. 18. and Apr. 1. have been duly recieved. The extract from Armstrong’s letter of July 28. 08. which you desire is in these words. ‘My poor friend Warden writes to you, & asks from you the appointment of Consul for this place. I could not promise to do more than send his letter. He is an honest and amiable man, with as much Greek & Latin, & chemistry & theology, as would do for the whole corps of Consuls. But, after all, not well qualified for business. You have seen an order of Sçavans, really well informed, who, notwithstanding, scarcely knew how to escape from a shower of rain when it happened to beset them. He is of that family. No—the man for this place, ought to be a man of business, as well as a gentleman.’ He then goes on to put Leavenworth’s pretensions out of the way, should he have proposed himself. The letter is headed ‘private,’ altho relating as much to public as private transactions. What I saw of Warden, during the ten days or fortnight he staid here, satisfied me that he merited all the good which Armstrong says of him, & that he was by no means the helpless & ineffective man in business which he represents him to be. I knew, when I recieved the letter that Armstrong’s fondness for point, and pith, rendered it unsafe to take what he said literally. He is cynical & irritable, & implacable. Whether his temper or his views induced his dismission of Warden, his persecution of him now, will render public benefit by the developement of his character. I have never heard a single person speak of Warden who did not rejoice in his appointment, and express disapprobation of Armstrong’s conduct respecting him: and I am perfectly satisfied that, if the appointment is made to attract public attention, it will be approved. The other subject of uneasiness which you express must, I know, be afflicting. You will probably see it’s effect in the secret workings of an insatiable family. They may sow discontent, but will neither benefit themselves nor injure you by it. The confidence of the public is too solid to be shaken by personal incidents. I do sincerely rejoice that Monroe is added to your councils. He will need only to percieve that you are without reserve towards him, to meet it with the cordiality of earlier times. He will feel himself to be again at home in our bosoms, and happy in a separation from those who led him astray. I learn that John Randolph is now open-mouthed against him & Hay. The letter which I wrote lately to Wilkinson was one of necessity written to thank him for his book which he sent me. He says nothing in his letter of the anonymous letter in Clarke’s book to which you allude. I have never seen Clarke’s book, & know nothing of it’s contents. The only part of my letter which regards Wilkinson himself is in these words, ‘I look back with commiseration on those still buffeting the storm, & sincerely wish your Argosy may ride out, unhurt, that in which it is engaged. My belief is that it will; & I found that belief on my own knolege of Burr’s transactions, on my view of your conduct in encountering them, and on the candour of your judges.’ These are truths which I express without reserve, whenever any occasion calls for them. Whatever previous communications might have passed between Burr & Wilkinson on the subject of Mexico, I believe, that on the part of the latter it was on the hypothesis of the approbation of the government. I never believed W. would give up a dependance on the government under whom he was the first, to become a secondary & dependant on Burr. I inclose you a letter from Pere Gabriel. In a Note of unfinished business which I left with you, you will see exactly how far he had a right to expect the government would go in aid of his establishment. I fear the glimmering of hope that England might return to reason has past off with the return of her mad king to power. Present me affectionately to mrs. Madison, and be assured of my best wishes for your health & happiness, and that your labours for the public may be crowned with their love.
Th: Jefferson
